          Case MDL No. 2989 Document 286 Filed 04/12/21 Page 1 of 3




                               UNITED STATES JUDICIAL PANEL
                                            on
                                MULTIDISTRICT LITIGATION



IN RE: JANUARY 2021 SHORT SQUEEZE
TRADING LITIGATION                                                                       MDL No. 2989



                                  (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO −1)



On April 1, 2021, the Panel transferred 35 civil action(s) to the United States District Court for the
Southern District of Florida for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See _F.Supp.3d_ (J.P.M.L. 2021). Since that time, no additional action(s) have been
transferred to the Southern District of Florida. With the consent of that court, all such actions have
been assigned to the Honorable Cecilia M. Altonaga.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Southern District of Florida and assigned to
Judge Altonaga.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Southern District of Florida for the reasons stated in the order of April 1, 2021, and, with the consent
of that court, assigned to the Honorable Cecilia M. Altonaga.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Southern District of Florida. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:

                Apr 12, 2021

                                                       John W. Nichols
                                                       Clerk of the Panel
        Case MDL No. 2989 Document 286 Filed 04/12/21 Page 2 of 3




IN RE: JANUARY 2021 SHORT SQUEEZE
TRADING LITIGATION                                                         MDL No. 2989



                   SCHEDULE CTO−1 − TAG−ALONG ACTIONS



 DIST       DIV.     C.A.NO.      CASE CAPTION


ARKANSAS EASTERN

  ARE        4       21−00093     Kelley et al v. Robinhood Markets Inc et al

CALIFORNIA CENTRAL

  CAC        2       21−02230     Taylor Thompson v. Robinhood Financial LLC        Opposed
                                                                                     4/9/21
CALIFORNIA NORTHERN

  CAN        3       21−00980     Daniluk v. Robinhood Financial, LLC et al
  CAN        4       21−00871     Saliba v. Robinhood Markets, Inc. et al
  CAN        4       21−00896     Clapp et al v. Ally Financial Inc. et al
  CAN        4       21−01596     Lybrook et al v. Robinhood Financial LLC et al

CALIFORNIA SOUTHERN

  CAS        3       21−00238     Petrosyan v. Robinhood Financial LLC et al

FLORIDA MIDDLE

  FLM        8       21−00329     Zelewski et al v. Robinhood Markets, Inc. et al

ILLINOIS NORTHERN

  ILN        1       21−01601     Milhouse v. Robinhood Financial LLC et al
  ILN        1       21−01643     Odeh v. TD Ameritrade, Inc. et al

MINNESOTA

  MN         0       21−00415     Siruk et al v. Robinhood Financial LLC et al
  MN         0       21−00689     Fox et al v. Ally Financial Inc. et al

NEBRASKA

  NE         8       21−00093     Shaeffer v. TD Ameritrade, Inc.
       Case MDL No. 2989 Document 286 Filed 04/12/21 Page 3 of 3

NEW YORK EASTERN

 NYE        1       21−00677     Dechirico et al v. Ally Financial Inc. et al

OREGON

  OR        3       21−00319     Norvell et al v. Robinhood Markets, Inc.
